Per Curiam.
We granted defendant Richmond Fixture and Equipment Company a writ of error from a $2500 judgment in favor of plaintiff Wilbur B. Wallace for breach of warranty. The plaintiff moves us to dismiss the writ of error because the defendant has abandoned here the only issue he raised in the trial court, whether he was liable for breach of warranty. He now contests only the quantum of damages. Finding the plaintiff’s position well taken, Rule 1:8, and that we improvidently granted the writ of error, we dismiss the writ.

Writ dismissed.